Title: To Thomas Jefferson from Caesar A. Rodney, 6 October 1802
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            Wilmington Octob. 6. 1802.
          
          Since I last wrote to you I have been on the verge of the grave. I was taken ill at Dover on my way to Sussex, early in September (a most unfortunate period) & was confined ten days to my bed. Since I came home, I have had the enclosed pamphlet published which is I understand producing good effects.
          Our election took place yesterday throughout the state. In this County there were more votes taken than ever known before & the majority for Democracy larger than at any former election.
          Total number of votes recd. 	2,371.
          For J: A. Bayard	707  
            For C: A. Rodney	1,664.
          Leaving us a majority of 957 to ballance the Federal majorities of Kent & Sussex. Whether it will or not I think somewhat uncertain. Last year 783 was more than sufficient, but in Kent the Federalists then had but 63. of a majority. This year I fear the result there for reasons with which you are acquainted
          I inclose you a letter from the late Chanc: of this State, a venerable old whig. A few lines in reply will be gratifying him to he[ar.]
          Octob. 7.
          By the mail I have the Kent Polls. As I expected Bayard is 219. ahead. This majority is four times as great as any they have had these eight yrs past. You will be sensible of the reason of this change. This renders the state election doubtful & at all events secures Bayard a safe birth in the Senate.
          
          In Sussex there are 2,346 votes. 700. are polled & I am yet 30. votes ahead there, but they are from favourable hundreds.
          Every nerve has been strained by them. Their old paper printed by Smith has been revived & a new one the “Ark” set up, compared with which Callenders & Porcupines are chaste.
          Octob. 9. 1802.
          The result of our contest is now known. The majorities stand thus,
          
            
              In new-Castle Coy. for C. A. Rodney
              
              957
            
            
              In Kent for J. A. Bayard
              219
              }
              942
            
            
              In Sussex for J. A. Bayard
              723
     
            
            
              Majo’y. for C. A. Rodney
              
              
               15
            
          
          With great esteem & respect Yours most Sincerely
          
            C. A. Rodney
          
        